 

Case 2:20-cv-00085-Z-BR Document 14 Filed 08/25/20 Pagei1of2 PagelD 89

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXA$
AMARILLO DIVISION AUG 25 2020

 

 

 

CLERK, U.S. DISTRICT COUR’

JESSIE EDWARD BRAMBER, JR., By

 

 

 

Petitioner,

Vv. 2:20-CV-85-Z-BR

LORIE DAVIS, Director,
Texas Department of Criminal Justice,
Correctional Institutions Division,

(Or (Or CO? SOP CO? YO? CO? CO COR HOD SO?

Respondent.

ORDER ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
DENYING PETITION FOR A WRIT OF HABEAS CORPUS

Before the Court are the findings, conclusions, and recommendations of the United States
Magistrate Judge to deny the Petition for a Writ of Habeas Corpus (ECF No. 13) filed by Petitioner
in this case. No objections to the findings, conclusions, and recommendation have been filed. After
making an independent review of the pleadings, files, and records in this case, the Court concludes
that the findings, conclusions, and recommendation of the Magistrate Judge are correct. It is
therefore ORDERED that the findings, conclusions, and recommendation of the Magistrate Judge
(ECF No. 13) are ADOPTED and that the Petition for a Writ of Habeas Corpus is DENIED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,
and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because Petitioner has

failed to make “‘a substantial showing of the denial of a constitutional right.” Slack v. McDaniel,

529 U.S. 473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (Sth Cir. 2011). The

 
 

Case 2:20-cv-00085-Z-BR Document 14 Filed 08/25/20 Page 2of2 PagelD 90

Court ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and
recommendation filed in this case in support of its finding that Petitioner has failed to show (1)
that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable
or wrong,” or (2) that reasonable jurists “would find it debatable whether the petition states a valid
claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its
procedural ruling.” Slack, 529 U.S. at 484.

If Petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit
a motion to proceed in forma pauperis on appeal. See Federal Rule of Appellate Procedure
24(a)(1).

SO ORDERED

August 26 2020.

 

MAYTHEW J. |KACSMARYK
TED STATES DISTRICT JUDGE

Page 2 of 2
